Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 19, 2015

                                           No. 04-14-00615-CV

                          IN RE ADAN VOLPE PROPERTIES, LTD.,
                        Maricela Volpe, General Partner and Juan A. Gonzalez

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


        The court has considered the motion for reconsideration en banc filed on behalf of the
real party in interest on February 6, 2015, and the motion is DENIED.

           It is so ORDERED on February 19, 2015.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2003-CVF-000414-D2, styled Donato Volpe Jr. v. Adan Volpe Properties,
Ltd. and Maricela Volpe, General Partner, pending in the 111th Judicial District Court, Webb County, Texas, the
Honorable Elma T. Salinas Ender presiding.